MONTEMURO, A. J.,
In this divorce action, the master filed a report on July 10, 1972, recommending that a divorce be granted, on the ground of indignities to the person, in favor of plaintiff. Timely exceptions were not filed and a final decree was entered on August 2,1972.
On August 1, 1972, more than 10 days after the time for filing exceptions had expired, counsel for defendant presented a petition for extension of time within which to file exceptions to the master’s report.
The petition avers that the master’s report failed to set forth the date that the report would be lodged of record. An examination of the record discloses that a copy of the notice forwarded by the master is attached to his report and it very definitely states that the report would be lodged of record with the Appointment Clerk of the Court of Common Pleas on July 10, 1972.
The petition also states that “the attorney for the defendant has been away on vacation for two weeks and without a secretary for three weeks.” We are not *238persuaded that there is any equitable basis for the relief requested. It would have been a simple matter to present a request for an extension of time within the time period for filing exceptions.
The record also discloses a continuance of the hearing filed by the master because the attorney for the defendant was unavailable. It also discloses a rule for a bill of particulars filed without leave of court after the final meeting held by the master. We are of the opinion that there is no equitable basis for extending the time to file exceptions in this case. Accordingly, we refused this petition without granting a rule.